Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Response to Amendments
The amendment and response  filed on June 06, 2022, to  the Non-Final Office Action dated April 13, 2022 has been entered.  Claims 1, 3-7, 9-11, 13-14, and 16-18 are amended. Applicant’s amendments to the Claims have been found sufficient to overcome the previous §112  rejections.  Claims 1-20  are pending in this application.    
                                                               Response to Arguments             
Applicant’s arguments with respect to Claims 1-20, which were rejected under 35 U.S.C. §103 as being obvious based on the combination of Oh et al (US-20190369222-A1)(“Oh”)  and Stachnik et al (US-20200057090-A1) (“Stachnik “) have been fully considered but are not persuasive. Applicant argues that  the art of record, Oh and Stachnik, fails to generate  a “final yaw rate associated with the object”, which is then used to control the autonomous vehicle.
               The Examiner respectfully disagrees and notes that Oh teaches in Para. [0028] that the radar data of a  “stationary object” is used to calculate yaw rate 13 since it is better suited for “least squares problem (e.g., as shown in equations 9, 10 or 15) which can be solved to obtain the dynamic variables of vehicle 10 or vehicle 50”.  Since Oh is calculating the yaw rate (equation 15) based on the radar data of an object it follows then that Oh’s calculated yaw rate is associated with an object, i.e., a stationary object.  Additionally,  since the claimed invention does not preclude the object being stationary the claimed  “final yaw rate” could be that of a  stationary object like is disclosed in the application of Oh as modified by Stachnik. 
                                                       Claim Rejections – 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US-20190369222-A1)(“Oh”) and Stachnik et al (US-20200057090-A1)("Stachnik").
As per claim 1, Oh discloses a  method (Figures 4-5) comprising:
 receiving radar data associated with an object (Oh at Para. [0048] discloses “process 500 may involve a processor (e.g., a computer or an application-specific integrated circuit) receiving measurement data of stationary and/or moving objects as detected or measured by one or more radars disposed in or on a vehicle as the vehicle is traversing a surrounding environment.”) ;
 determining, based at least in part on the radar data, a data structure comprising a first parameter portion and a second parameter portion (Oh see Para. [0028] which shows a data structure 18 comprising multiple parameters. ), wherein the first parameter portion comprises:
 a lateral contribution to a velocity of the object, the lateral contribution being associated with a first radar observation (Oh at Para. [0019] discloses “radar odometry may provide estimates of dynamic variables of vehicle 10 that include ,,, lateral velocity 12”.), 
a longitudinal contribution associated with the first radar observation (Oh at Para. [0019] discloses “radar odometry may provide estimates of dynamic variables of vehicle 10 that include longitudinal velocity 11”.), 
a yaw rate contribution associated with the first radar observation (Oh at Para. [0019] discloses “radar odometry may provide estimates of dynamic variables of vehicle 10 that include … yaw rate 13.”; and
 wherein the second parameter portion comprises an assumption of a yaw rate associated with the object (Oh Para. [0029] discloses an assumption about the yaw rate such as “angular velocity {dot over (ψ)} (i.e., yaw rate 13) in equation (9) may be regarded as a known variable [and that] vehicle 10 may rely on a gyroscope or other IMU equipped in vehicle 10 to determine yaw rate 13.” );
Oh does not explicitly disclose determining a set of weights and determining, based on the weights, the yaw rate. In para. [0051] Oh does disclose determining velocity components and yaw rate using a least square technique from the data structure. 
The patent application of Stachnik discloses determining uncertainty estimates which  represent an uncertainty of the estimated velocity with respect to a true velocity of the object.  See Abstract and Figures 3-5. Further, the uncertainty methods can then be used to refine the velocity profile of the object, Para. [0096], and  a refined velocity profile that includes a yaw rate portion, Para. [0104], that is likewise refined by the use of a proposed yaw rate disclosed at Para. [0112].
 In particular Stachnik discloses determining a set of weights to apply to the data structure ( Stachnik at Para. [0091] discloses “velocity profile equation of the target are preferably determined by using an iteratively reweighted least squares (IRLS) methodology (ordinary least squares would also be possible) comprising at least one iteration and applying weights wi to the radar detection points”.), the set of weights comprising at least a first weight associated with the first radar point (Stachnik discloses at Para. [0094] determining “weights w.sub.i ∈ [0; 1] can be computed in dependence of the residuals, wherein predefined thresholds may be used to ensure that the weights are well defined.”) and a second weight associated with the yaw rate contribution (Stachnik at Para. [0113] discloses “is then possible to model the yaw rate as a distribution (probability density function=pdf), for example a uniform distribution with zero mean and a maximum value ωt_max of the yaw rate ωt”. See Para. [0104] for the yaw rate portion of the velocity profile.) 
Stachnik further discloses determining, based at least in part on the data structure and the set of weights, a yaw rate associated with the object (Stachnik at Para.[0104] discloses “yaw rate is usually unknown but may be estimated. Taking into account such an estimation, the estimated velocity at the i-th detection point can be expressed as”); 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of resolving uncertainty of object velocity and angular velocity using weights and variances as disclosed by Stachnik with the radar odometry to control a vehicle disclosed in Oh, since Stachnik states, in Para. [0043], that such a modification would result in improved “reliability and accuracy” of estimated velocities of objects such as liked the vehicle odometry disclosed by Oh.
controlling an autonomous vehicle based at least in part on the yaw rate (Oh discloses at Para. [0051] calculating Yaw rate using a least square algorithm at 540 and then in Para. [0054] discloses “maneuvering the vehicle based on the dynamic variables and/or other secondary variables obtained at 540”.) .  
As per claim 2, Oh and Stachnik  disclose a method,  wherein determining the velocity comprises determining a weighted regression based at least in part on the data structure and the set of weights (Oh at Figure 5, process 540,  and Para. [0051] discloses “process 500 may involve the processor solving the least squares problem formed at 530 and obtain the dynamic variables of the vehicle that characterize how the vehicle is traversing the environment surrounding the vehicle.”).  
  As per claim 3, Oh and Stachnik  disclose a method,   further comprising:
 determining a velocity based at least in part on the data structure and the set of weights (Stachnik at Para. [0095] show the estimate for the weighted coefficients of the velocity profile equation; and, in Para. [0096] Stachnik discloses “the solution of the first iteration an estimation […] of the velocity profile is determined.”) ;
 providing the velocity and the yaw rate to a prediction system (Oh at Figure 5 illustrates that the dynamic variables determined at process 540 are then forwarded to process 560 for further processing such as identification and tracking. Process 560 performs the same function as perception device 228 of Fig. 2 which is the claimed prediction system. ); and
receiving a predicted trajectory of the object from the prediction system(Oh at Figure 5, process 560, and Para. [0051] which discloses “the processor may identify and/or track the one or more moving objects by setting an imaginary box, referred as a bounding box, around one or more of the moving objects.”), wherein controlling the autonomous vehicle is further based at least in part on the predicted trajectory (Oh at Para.[0064] discloses “processor 710 may be capable of maneuvering the autonomous vehicle based on the one or more linear or angular velocities obtained by least squares circuit 714”. Further, Figure 7 shows that processor 710 includes tracking circuit 716.  )
  As per claim 4, Oh and Stachnik  disclose a method, further comprising receiving a track associated with the object (Oh at Para. [0063] discloses “object tracking circuit 716 capable of tracking one or more moving objects on a radar target map by setting a bounding box, such as bounding boxes shown in graph 63 of FIG. 6, around a cluster of moving objects that may be moving in substantially a same direction at substantially a same speed.”), the track comprising at least one of a yaw or yaw rate associated with the object (Oh at Para. [0062] discloses “processor 710 may also include a least squares circuit 714 that may be used to obtain instantaneous linear velocities (e.g., 11, 12, 51, 52 and 53 in FIG. 1) and/or angular velocities (e.g., 13”. Further note that in Para.[0019] the angular velocity is the yaw rate.), wherein the yaw assumption is based at least in part on at least one of the yaw or yaw rate of the track (Oh at Para. [0029] makes an assumption that the “yaw rate 13 [is] regarded as a known parameter”.).  
As per claim 5, Oh and Stachnik  disclose a method, wherein determining the yaw rate comprises determining a proposed yaw rate and the method further comprises:
 determining a covariance based at least in part on the data structure (Stachnik at Para. [0108] and at Para. [0026] discloses that a “covariance portion can be determined as the covariance matrix of the first and second estimated coefficients, wherein the covariance matrix includes the variances of the coefficients and the covariances between them. This structure of a covariance matrix is known from the field of statistics and it can be calculated with high efficiency.”); and
 determining, based at least in part on the covariance and the proposed yaw rate, a finalized yaw rate of the object (Stachnik at Para. [0104] shows the “velocity portion with respect with the yaw rate”, which as outlined in  Para. [0113] is calculated using a distribution function. ), wherein controlling the vehicle is further based at least in part on the yaw rate and the covariance (Oh discloses at Para. [0051] calculating Yaw rate using a least square algorithm at 540 and then in Para. [0054] discloses “maneuvering the vehicle based on the dynamic variables and/or other secondary variables obtained at 540”.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of resolving uncertainty of object velocity and angular velocity using weights and variances as disclosed by Stachnik with the radar odometry to control a vehicle disclosed in Oh, since Stachnik states, in Para. [0043], that such a modification would result in improved “reliability and accuracy” of estimated velocities of objects such as liked the vehicle odometry disclosed by Oh.
As per claim 6, Oh discloses a  system (Figure 7) comprising:
 one or more processors (Oh Para. [0067] discloses “one or more processors and system memory”.); and
 a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations (Oh at Para. [0067] discloses “computer-readable media for carrying or storing computer-executable instructions and/or data structures”.) comprising:
 receiving radar data associated with an object (Oh at Para. [0048] discloses “process 500 may involve a processor (e.g., a computer or an application-specific integrated circuit) receiving measurement data of stationary and/or moving objects as detected or measured by one or more radars disposed in or on a vehicle as the vehicle is traversing a surrounding environment.”);
 determining, based at least in part on the radar data, a data structure comprising a first parameter portion and a second parameter portion (Oh see Para. [0028] which shows a data structure 18 comprising multiple parameters;  and, Para. [0019] discloses “radar odometry may provide estimates of dynamic variables of vehicle 10 that include longitudinal velocity 11”.), wherein the second parameter portion comprises an assumption of a yaw rate associated with the object (Oh Para. [0029] discloses an assumption about the yaw rate such as “angular velocity {dot over (ψ)} (i.e., yaw rate 13) in equation (9) may be regarded as a known variable.”);
Oh does not explicitly disclose determining a set of weights and determining, based on the weights, the yaw rate. In para. [0051] Oh does disclose determining velocity components and yaw rate using a least square technique from the data structure. 
The patent application of Stachnik discloses determining uncertainty estimates which  represent an uncertainty of the estimated velocity with respect to a true velocity of the object.  See Abstract and Figures 3-5. Further, the uncertainty methods can then be used to refine the velocity profile of the object, Para. [0096], and  a refined velocity profile that includes a yaw rate portion, Para. [0104], that is likewise refined by the use of a proposed yaw rate disclosed at Para. [0112].
 In particular Stachnik discloses  determining a set of weights to apply to the data structure (Stachnik at Para. [0091] discloses “velocity profile equation of the target are preferably determined by using an iteratively reweighted least squares (IRLS) methodology (ordinary least squares would also be possible) comprising at least one iteration and applying weights wi to the radar detection points”.), the set of weights comprising at least a first weight associated with the first radar point (Stachnik discloses at Para. [0094] determining “weights w.sub.i ∈ [0; 1] can be computed in dependence of the residuals, wherein predefined thresholds may be used to ensure that the weights are well defined.”) and a second weight associated with the yaw rate contribution (Stachnik at Para. [0113] discloses “is then possible to model the yaw rate as a distribution (probability density function=pdf), for example a uniform distribution with zero mean and a maximum value ωt_max of the yaw rate ωt”. See Para. [0104] for the yaw rate portion of the velocity profile.) ;
Stachnik further discloses determining, based at least in part on the data structure and the set of weights, a yaw rate associated with the object (Stachnik at Para.[0104] discloses “yaw rate is usually unknown but may be estimated. Taking into account such an estimation, the estimated velocity at the i-th detection point can be expressed as”); 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of resolving uncertainty of object velocity and angular velocity using weights and variances as disclosed by Stachnik with the radar odometry to control a vehicle disclosed in Oh, since Stachnik states, in Para. [0043], that such a modification would result in improved “reliability and accuracy” of estimated velocities of objects such as liked the vehicle odometry disclosed by Oh.
controlling an autonomous vehicle based at least in part on the yaw rate (Oh discloses at Para. [0051] calculating Yaw rate using a least square algorithm at 540 and then in Para. [0054] discloses “maneuvering the vehicle based on the dynamic variables and/or other secondary variables obtained at 540”.) .  
As per claim 7, Oh and Stachnik  disclose a system, wherein the operations further comprise:
 determining a velocity based at least in part on the data structure and the set of weights (Oh at Figure 5, process 540,  and Para. [0051] discloses “process 500 may involve the processor solving the least squares problem formed at 530 and obtain the dynamic variables of the vehicle that characterize how the vehicle is traversing the environment surrounding the vehicle.”);
 providing the velocity and the yaw rate to a prediction system (Oh at Figure 5 illustrates that the dynamic variables determined at process 540 are then forwarded to process 560 for further processing such as identification and tracking. Process 560 performs the same function as perception device 228 of Fig. 2 which is the claimed prediction system. ); and
 receiving a predicted trajectory of the object from the prediction system (Oh at Figure 5, process 560, and Para. [0051] which discloses “the processor may identify and/or track the one or more moving objects by setting an imaginary box, referred as a bounding box, around one or more of the moving objects.”), wherein controlling the autonomous vehicle is further based at least in part on the predicted trajectory (Oh at Para.[0064] discloses “processor 710 may be capable of maneuvering the autonomous vehicle based on the one or more linear or angular velocities obtained by least squares circuit 714”. Further, Figure 7 shows that processor 710 includes tracking circuit 716.  )
As per claim 8, Oh and Stachnik  disclose a system, wherein the data structure comprises a radar observation comprising at least one of a Doppler observation associated with the object (Oh at Para. [0017] discloses “Doppler radars are used for their higher measurement accuracy as compared to other types of automotive radars”.), a Doppler direction vector, or an angle associated with the vector (Oh at Para. [0018] discloses that in  “addition, the installation parameters may include a radar mounting angle, denoted as ϕ in FIG. 2, defined as the angle between the x-direction of vehicle 10 and boresight direction 44 of radar 40.”).  
As per claim 9, Oh and Stachnik  disclose a system, wherein the operations further comprise receiving a track associated with the object (Oh at Para. [0063] discloses “object tracking circuit 716 capable of tracking one or more moving objects on a radar target map by setting a bounding box, such as bounding boxes shown in graph 63 of FIG. 6, around a cluster of moving objects that may be moving in substantially a same direction at substantially a same speed.”), the track comprising at least one of a yaw or yaw rate associated with the object (Oh at Para. [0062] discloses “processor 710 may also include a least squares circuit 714 that may be used to obtain instantaneous linear velocities (e.g., 11, 12, 51, 52 and 53 in FIG. 1) and/or angular velocities (e.g., 13”. Further note that in Para.[0019] the angular velocity is the yaw rate.), wherein the yaw assumption is based at least in part on at least one of the yaw or yaw rate of the track (Oh at Para. [0029] makes an assumption that the “yaw rate 13 [is] regarded as a known parameter”.).  
As per claim 10, Oh and Stachnik  disclose a system wherein determining the yaw rate comprises determining a proposed yaw rate and the operations further comprise:
 determining a covariance based at least in part on the data structure (Stachnik at Para. [0108] and at Para. [0026] discloses that a “covariance portion can be determined as the covariance matrix of the first and second estimated coefficients, wherein the covariance matrix includes the variances of the coefficients and the covariances between them. This structure of a covariance matrix is known from the field of statistics and it can be calculated with high efficiency.”); and
 determining, based at least in part on the covariance and the proposed yaw rate, a finalized yaw rate of the object (Stachnik at Para. [0104] shows the “velocity portion with respect with the yaw rate”, which as outlined in  Para. [0113] is calculated using a distribution function. ), wherein controlling the vehicle is further based at least in part on the yaw rate and the covariance (Oh discloses at Para. [0051] calculating Yaw rate using a least square algorithm at 540 and then in Para. [0054] discloses “maneuvering the vehicle based on the dynamic variables and/or other secondary variables obtained at 540”.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of resolving uncertainty of object velocity and angular velocity using weights and variances as disclosed by Stachnik with the radar odometry to control a vehicle disclosed in Oh, since Stachnik states, in Para. [0043], that such a modification would result in improved “reliability and accuracy” of estimated velocities of objects such as liked the vehicle odometry disclosed by Oh.
 As per claim 11, Oh and Stachnik  disclose a system wherein the operations further comprise:
 associating the velocity with a previously-generated track associated with the object (Oh at Para. [0055] discloses associating the velocity of an object by using a bounding box:” processor may identify and/or track the one or more moving objects by setting an imaginary box, referred as a bounding box, around one or more of the moving objects.”), or generating a new track associated with the object and associating the velocity with the new track (Oh at Para. [0053] which discloses “proceed from 540 to 560 to identify and track the moving objects.”) .
As per claim 12, Oh and Stachnik  disclose a system, wherein the operations further comprise at least one of determining a center or size of the object (Oh at Para. [0018] discloses “from a reference point of vehicle 10 (e.g., the center of mass, or any arbitrary point, of vehicle 10) to a reference point of radar 40 (e.g., the center of mass, the origin of the sensor coordinate system, or any arbitrary point, of radar 40).”).  
As per claim 13 Oh discloses a  non-transitory computer-readable medium storing processor-executable instructions (Oh at Para. [0067]) that, when executed by one or more processors, cause the one or more processors to perform operations (Oh at Para. [0070].) comprising:
 receiving radar data associated with an object (Oh at Para. [0048] discloses “process 500 may involve a processor (e.g., a computer or an application-specific integrated circuit) receiving measurement data of stationary and/or moving objects as detected or measured by one or more radars disposed in or on a vehicle as the vehicle is traversing a surrounding environment.”);
 determining, based at least in part on the radar data, a data structure comprising a first parameter portion and a second parameter portion (Oh see Para. [0028] which shows a data structure 18 comprising multiple parameters;  and, Para. [0019] discloses “radar odometry may provide estimates of dynamic variables of vehicle 10 that include longitudinal velocity 11”.), wherein the second parameter portion comprises an assumption of a yaw rate associated with the object (Oh Para. [0029] discloses an assumption about the yaw rate such as “angular velocity {dot over (ψ)} (i.e., yaw rate 13) in equation (9) may be regarded as a known variable.”);
Oh does not explicitly disclose determining a set of weights and determining based on the weights the yaw rate. In para. [0051] Oh does disclose determining velocity components and yaw rate using a least square technique from the data structure.
 The patent application of Stachnik discloses determining uncertainty estimates which  represent an uncertainty of the estimated velocity with respect to a true velocity of the object.  See Abstract and Figures 3-5. Further, the uncertainty methods can then be used to refine the velocity profile of the object, Para. [0096], and  a refined velocity profile that includes a yaw rate portion, Para. [0104], that is likewise refined by the use of a proposed yaw rate disclosed at Para. [0112].
 In particular Stachnik discloses  determining a set of weights to apply to the data structure (Stachnik at Para. [0091] discloses “velocity profile equation of the target are preferably determined by using an iteratively reweighted least squares (IRLS) methodology (ordinary least squares would also be possible) comprising at least one iteration and applying weights wi to the radar detection points”.), the set of weights comprising at least a first weight associated with the first radar point (Stachnik discloses at Para. [0094] determining “weights w.sub.i ∈ [0; 1] can be computed in dependence of the residuals, wherein predefined thresholds may be used to ensure that the weights are well defined.”) and a second weight associated with the yaw rate contribution (Stachnik at Para. [0113] discloses “is then possible to model the yaw rate as a distribution (probability density function=pdf), for example a uniform distribution with zero mean and a maximum value ωt_max of the yaw rate ωt”. See Para. [0104] for the yaw rate portion of the velocity profile.) ;
Stachnik further discloses determining, based at least in part on the data structure and the set of weights, a yaw rate associated with the object (Stachnik at Para.[0104] discloses “yaw rate is usually unknown but may be estimated. Taking into account such an estimation, the estimated velocity at the i-th detection point can be expressed as”); 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of resolving uncertainty of object velocity and angular velocity using weights and variances as disclosed by Stachnik with the radar odometry to control a vehicle disclosed in Oh, since Stachnik states, in Para. [0043], that such a modification would result in improved “reliability and accuracy” of estimated velocities of objects such as liked the vehicle odometry disclosed by Oh.
controlling an autonomous vehicle based at least in part on the yaw rate (Oh discloses at Para. [0051] calculating Yaw rate using a least square algorithm at 540 and then in Para. [0054] discloses “maneuvering the vehicle based on the dynamic variables and/or other secondary variables obtained at 540”.) .  
As per claim 14, Oh and Stachnik disclose a  non-transitory computer-readable medium wherein the operations further comprise:
.  determining a velocity based at least in part on the data structure and the set of weights (Oh at Figure 5, process 540,  and Para. [0051] discloses “process 500 may involve the processor solving the least squares problem formed at 530 and obtain the dynamic variables of the vehicle that characterize how the vehicle is traversing the environment surrounding the vehicle.”);
 providing the velocity and the yaw rate to a prediction system (Oh at Figure 5 illustrates that the dynamic variables determined at process 540 are then forwarded to process 560 for further processing such as identification and tracking. Process 560 performs the same function as perception device 228 of Fig. 2 which is the claimed prediction system. ); and
 receiving a predicted trajectory of the object from the prediction system (Oh at Figure 5, process 560, and Para. [0051] which discloses “the processor may identify and/or track the one or more moving objects by setting an imaginary box, referred as a bounding box, around one or more of the moving objects.”), wherein controlling the autonomous vehicle is further based at least in part on the predicted trajectory (Oh at Para.[0064] discloses “processor 710 may be capable of maneuvering the autonomous vehicle based on the one or more linear or angular velocities obtained by least squares circuit 714”. Further, Figure 7 shows that processor 710 includes tracking circuit 716.  )
As per claim 15, Oh and Stachnik disclose a  non-transitory computer-readable medium wherein the data structure comprises a radar observation comprising at least one of a Doppler observation associated with the object (Oh at Para. [0017] discloses “Doppler radars are used for their higher measurement accuracy as compared to other types of automotive radars”.), a Doppler direction vector, or an angle associated with the vector (Oh at Para. [0018] discloses that in  “addition, the installation parameters may include a radar mounting angle, denoted as ϕ in FIG. 2, defined as the angle between the x-direction of vehicle 10 and boresight direction 44 of radar 40.”).  
As per claim 16, Oh and Stachnik disclose a  non-transitory computer-readable medium wherein the operations further comprise receiving a track associated with the object (Oh at Para. [0063] discloses “object tracking circuit 716 capable of tracking one or more moving objects on a radar target map by setting a bounding box, such as bounding boxes shown in graph 63 of FIG. 6, around a cluster of moving objects that may be moving in substantially a same direction at substantially a same speed.”), the track comprising at least one of a yaw or yaw rate associated with the object (Oh at Para. [0062] discloses “processor 710 may also include a least squares circuit 714 that may be used to obtain instantaneous linear velocities (e.g., 11, 12, 51, 52 and 53 in FIG. 1) and/or angular velocities (e.g., 13”. Further note that in Para.[0019] the angular velocity is the yaw rate.), wherein the yaw assumption is based at least in part on at least one of the yaw or yaw rate of the track (Oh at Para. [0029] makes an assumption that the “yaw rate 13 [is] regarded as a known parameter”.).  
As per claim 17, Oh and Stachnik disclose a  non-transitory computer-readable medium, wherein determining the yaw rate comprises determining a proposed yaw rate and the operations further comprise:
 determining a covariance based at least in part on the data structure (Stachnik at Para. [0108] and at Para. [0026] discloses that a “covariance portion can be determined as the covariance matrix of the first and second estimated coefficients, wherein the covariance matrix includes the variances of the coefficients and the covariances between them. This structure of a covariance matrix is known from the field of statistics and it can be calculated with high efficiency.”); and
 determining, based at least in part on the covariance and the proposed yaw rate, a finalized yaw rate of the object (Stachnik at Para. [0104] shows the “velocity portion with respect with the yaw rate”, which as outlined in  Para. [0113] is calculated using a distribution function. ), wherein controlling the vehicle is further based at least in part on the yaw rate and the covariance (Oh discloses at Para. [0051] calculating Yaw rate using a least square algorithm at 540 and then in Para. [0054] discloses “maneuvering the vehicle based on the dynamic variables and/or other secondary variables obtained at 540”.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of resolving uncertainty of object velocity and angular velocity using weights and variances as disclosed by Stachnik with the radar odometry to control a vehicle disclosed in Oh, since Stachnik states, in Para. [0043], that such a modification would result in improved “reliability and accuracy” of estimated velocities of objects such as liked the vehicle odometry disclosed by Oh.
As per claim 18, Oh and Stachnik disclose a  non-transitory computer-readable medium, wherein the operations further comprise:
 associating the velocity with a previously-generated track associated with the object (Oh at Para. [0055] discloses associating the velocity of an object by using a bounding box:” processor may identify and/or track the one or more moving objects by setting an imaginary box, referred as a bounding box, around one or more of the moving objects.”), or generating a new track associated with the object and associating the velocity with the new track (Oh at Para. [0053] which discloses “proceed from 540 to 560 to identify and track the moving objects.”) .
As per claim 19, Oh and Stachnik disclose a  non-transitory computer-readable medium, wherein determining the first weight comprises:
 determining a residual based at least in part on the data structure and the yaw rate (Stachnik discloses at Para. [0091] calculating the data structure “an estimation {tilde over (c)}.sub.t of the first coefficient c.sub.t of the velocity profile equation of the target and an estimation {tilde over (s)}.sub.t of the second coefficient s.sub.t of the velocity profile equation of the target are preferably determined by using an iteratively reweighted least squares (IRLS) methodology (ordinary least squares would also be possible) comprising at least one iteration and applying weights w.sub.i to the radar detection points”. Further from Para. [0091], from these calculation then “initial residuals” are calculated.  ); and
 altering the first weight to reduce the residual (Stachnik at Para. [0094] discloses “[w]ith the initial solution, weights w.sub.i ∈ [0; 1] can be computed in dependence of the residuals”.).  
As per claim  20, Oh and Stachnik disclose a  non-transitory computer-readable medium, wherein the operations further comprise at least one of determining a center or size of the object (Oh at Para. [0018] discloses “from a reference point of vehicle 10 (e.g., the center of mass, or any arbitrary point, of vehicle 10) to a reference point of radar 40 (e.g., the center of mass, the origin of the sensor coordinate system, or any arbitrary point, of radar 40).”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of resolving uncertainty of object velocity and angular velocity using weights and variances as disclosed by Stachnik with the radar odometry to control a vehicle disclosed in Oh, since Stachnik states, in Para. [0043], that such a modification would result in improved “reliability and accuracy” of estimated velocities of objects such as liked the vehicle odometry disclosed by Oh.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
 /Elaine Gort/       Supervisory Patent Examiner, Art Unit 3661